                                                                            Edward Y. Kroub – Attorney
                                                                           300 Cadman Plaza W, 12th Floor
                                                                                      Brooklyn, NY 11201
                                                                         P: 929-575-4175 | F: 929-575-4195
                                                                        E: Edward@cml.legal | W: cml.legal


                                              November 28, 2019

                                                                                             VIA ECF
The Honorable Katherine Polk Failla


                                                  MEMO ENDORSED
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:      Furth v. Equifax Information Services, LLC, 1:19-cv-08288-KPF

Dear Judge Failla:

        We represent plaintiff Shulem Furth (“Plaintiff”) in the above-referenced matter and write to
notify the Court that the Plaintiff has settled with defendant Discover Bank (“Defendant”) in this
matter on October 28, 2019 (Docket No. 26). Due to the fact that the settlement negotiations and
papering of the settlement terms has taken some additional time, the parties respectfully request an
additional thirty (30) days to file the stipulation of dismissal with the Court.

       Thank you for your time and consideration of the above request.

                                              Respectfully submitted,
                                               /s/ Edward Y. Kroub
                                              EDWARD Y. KROUB

cc:    All Counsel of Record (via ECF)


Application GRANTED. The Court's conditional discontinuance of this
matter as to Defendant Discover Bank is hereby extended until December
29, 2019. All the conditions provided in the Court's Order of October
29, 2019 (Dkt. #28), remain in effect for this extended period of
conditional discontinuance.

Dated:         December 2, 2019                        SO ORDERED.
               New York, New York



                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
